Citation Nr: 9911384	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-41 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, and W. T. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the issue of entitlement to a total 
rating based on unemployability was denied in a February 1997 
rating decision, and the veteran was informed of this 
decision the following month.  The representative again 
raised the matter at an August 1997 RO hearing, and in 
November 1998, the veteran expressed a desire to "appeal" 
the claim for entitlement to a total rating based on 
unemployability.  The RO has not addressed the matter of 
whether the February 1997 rating decision was timely appealed 
or again considered the claim of entitlement to a total 
rating based on unemployability.  The matter is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of no more than severe 
social and industrial impairment.  

2.  The current psychiatric symptomatology does not include 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), and 
disorientation to time or place.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 70 percent evaluation for his 
PTSD is insufficient to reflect its true level of severity.  
He states that his symptoms include anxiety, sleep problems 
with nightmares, increased startle responses, flashbacks, and 
irritability.  The veteran also notes that while he is able 
to find jobs, his anxiety prevents him from keeping these 
jobs.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

After the veteran submitted his claim, the VA amended its 
regulations pertaining to the rating schedule for mental 
disorders, including PTSD.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (1997).  These regulations became effective on 
November 7, 1996.  When a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The RO considered 
both the old and new regulations in an October 1998 
supplemental statement of the case.  Therefore, the Board 
will review the veteran's claim under the regulations in 
effect both before and after November 7, 1996.  

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain employment 
due to PTSD, then a 100 percent evaluation is warranted.  
38 C.F.R. § 4.132, Code 9411 (1996).

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment as a result of PTSD, a 70 percent 
evaluation is warranted.  38 C.F.R. § 4.132, Code 9411 
(1996).

Under the regulations currently in effect, PTSD is evaluated 
under the General Rating Formula for Mental Disorders.  Under 
this formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998)

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).

On VA examination in April 1995, it was felt that the veteran 
exhibited some form of severe anxiety disorder, such as a 
generalized anxiety disorder, and perhaps an obsessive 
compulsive disorder as well.  It was unclear to the examiner 
whether or not he had PTSD.  On VA examination in June 1995, 
the diagnoses included severe PTSD, and current Global 
Assessment of Functioning (GAF) scale was 40.  

The record shows that entitlement to service connection for 
PTSD was established in a July 1995 rating decision.  A 50 
percent evaluation was assigned from November 1992.  An 
October 1996 rating decision promulgated during the course of 
the current appeal increased the rating to the 70 percent 
level, effective from the initial grant of service 
connection.

The evidence for consideration includes VA treatment records 
dated from June 1995 to March 1996.  These records show that 
the veteran was followed for several disabilities, including 
PTSD.  Records from July 1995 and August 1995 show that the 
veteran was anxious.  He was jittery, and fidgeted throughout 
the interviews.  The assessment was dysthymic disorder with 
anxiety attack.  December 1995 records note that the veteran 
was jumpy with loud noises, and gave one word answers to all 
questions.  He also stuttered while talking.  Records from 
February 1996 indicate that the veteran was very shaky and 
agitated, but that he was also out of medication.  The 
assessment was schizophrenia, and PTSD with panic attacks.  
March 1996 records show that the veteran would get up often 
in the middle of the night.  He was still stuttering, but not 
as badly as before.  The assessment was PTSD with panic 
attack, and obsessive-compulsive disorder.  

The veteran was afforded a VA examination in September 1996.  
He refused to complete additional psychological testing, as 
it was too upsetting for him.  The veteran reported that he 
had been unable to maintain steady employment since 
discharge.  He had worked various jobs as a truck driver and 
a box packer, and was currently working packing boxes.  This 
job had lasted for two months, but the veteran anticipated it 
would end soon due to his nervousness and irritability.  He 
stated that others would pick on him because he is reactive.  
He was also easily agitated.  The veteran currently had a 
girlfriend, and this relationship had lasted for two years.  
He had two prior marriages, and stated that his wives did not 
understand his PTSD.  The veteran reported intermittent 
suicidal ideation and an attempt approximately 10 years 
earlier.  Currently, the veteran complained of feeling 
nervous, short tempered, not having as much fun as others 
seem to have, getting easily upset, and having decreased 
concentration.  He stated that had disturbed sleep 
characterized by frequent awakenings and an inability to get 
back to sleep.  He had dreams about being in combat.  

On objective examination, the veteran was extremely anxious 
during the interview and testing.  He had a tremendous 
startle response to the examiner's greeting.  The veteran was 
tremulous during the entire interview, made very little eye 
contact, had verbal hesitancy, and gave very brief responses.  
He became irritated if he was asked to elaborate on a 
response.  He was shaking a leg and appeared hypervigilant 
during the interview, and was extremely nervous and jumpy.  
He gave little spontaneous speech.  The veteran's affect was 
severely restricted, and was consistent with his anxious 
mood.  It was not possible to assess if he had a formal 
thought disorder due to his limited responses to the 
questions.  He denied auditory and visual hallucinations, as 
well as thought broadcasting, thought insertion, and paranoid 
ideation.  He denied homicidal and suicidal ideation, 
although he admitted to the past attempt.  The conclusion was 
that the veteran was having a very difficult time coping.  
The symptoms were noted to include intrusive recollections, 
avoidance of stimuli associated with his trauma, and 
increased arousal, which appeared to interfere with his 
occupational and social functioning.  The diagnoses included 
PTSD, and generalized anxiety disorder.  The veteran's 
current score on the GAF scale was 55.  

VA treatment records dated from November 1996 to February 
1997 are contained in the claims folder.  They show that the 
veteran continued to be seen for his PTSD.  January 1997 
records show that he was working regularly on a part time 
basis.  Other January 1997 records state that the veteran was 
visibly shaking, and was more jumpy than usual.  He had been 
having nightmares about Vietnam.  

The veteran submitted an Application for Increased 
Compensation Based on Unemployability in January 1997.  He 
noted that he had been employed since June 1996.  He worked 
40 hours each week, and made eight dollars an hour.  He had 
missed five days of work due to his disability. 

In an August 1997 letter, the veteran's girlfriend stated 
that he experiences anxiety and rages.  He talks to himself 
about Vietnam, and has sleep problems, eating problems, and 
memory loss.  She believed that he was unable to hold a job, 
and that his medication did not help him very much.  

A letter from one of the veteran's co-workers was also 
received in August 1997.  He noted that he had worked with 
the veteran from October 1996 to June 1997.  The veteran had 
been nervous and quick-tempered.  He spoke of suicide, 
Vietnam, and insomnia, and he did not work well with his co-
workers.  

The veteran was afforded a hearing before a hearing officer 
in August 1997.  He was accompanied by a witness from the 
Veteran's Outreach Program for the state of California.  The 
witness stated that due to the veteran's inability to handle 
stress, he is not able to hold a job.  The veteran testified 
that he received treatment on a monthly basis.  He was not 
married, but had a girlfriend.  The veteran had worked at his 
current place of employment for about two months, and he said 
he had never had a job that lasted more than one year.  He 
added that he would not have a full night's sleep, and that 
he got up about five to seven times each night.  He would 
have dreams about the people he had killed.  It was observed 
that the veteran was shaking and stuttering during the 
hearing.  The veteran said that he took medication three 
times each day.  He did not socialize very much except for 
with his girlfriend.  See Transcript.

The veteran underwent an additional VA examination in April 
1998.  He reported a history of involvement in the PTSD 
inpatient program for about ten years, and indicated that he 
had been hospitalized on about 15 occasions.  The veteran 
stated that even with medication, he was able to sleep only 
about four hours each night.  He complained of nightmares 
about two or three times a night.  He stated he still had 
flashbacks one or two times each week.  The veteran would 
avoid war movies or anything else that was violent, as it 
reminded him of Vietnam.  He also avoided Oriental people.  
He complained of anxiety with poor concentration, and also 
had some obsessive-compulsive features.  The veteran stated 
that he had held five jobs since his last evaluation in 1996.  
He would often be fired due to his severe anxiety.  He was 
currently working at a new job, but was afraid he would be 
fired from it soon.

On examination, the veteran appeared alert and oriented.  He 
was mute at first, but he began to talk with a stutter after 
a few minutes, with poor eye contact.  The veteran appeared 
agitated, and had many movements and tremulousness.  His 
thought content was relevant and coherent, but he did 
initially stutter.  His affect was appropriate, and his mood 
was euthymic.  He denied hallucinations and delusions, as 
well as suicidal or homicidal ideations.  Memory testing 
appeared to be fine.  The veteran's insight and judgment were 
fair.  The diagnostic impression was PTSD, and generalized 
anxiety disorder with obsessive-compulsive features.  The GAF 
score was 50 to 55 for the past and current year.  The 
examiner noted that the veteran was impaired occupationally 
and socially due to his disability.  He was able to find 
jobs, but had difficulty in maintaining them. 

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that a higher 
rating is merited for the veteran's PTSD.  The medical 
records show that the veteran's disability is productive of 
much anxiety, as well as serious sleep problems with 
nightmares, increased irritability, increased startle 
responses, and flashbacks.  His disability also has physical 
manifestations, such as shaking and stuttering.  However, the 
evidence indicates that the veteran's PTSD is not totally 
disabling under either the new or old criteria.  The most 
recent VA examinations both found that the veteran has a GAF 
score of between 50 and 55.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A score of 51-60 indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning.  Ibid.  These scores are not consistent 
with total impairment.  Though the June 1995 VA examination 
had a GAF score of only 40, it was estimated that the PTSD 
was severe, which matches the criteria for a 70 percent 
rating in effect at that time.  

The record shows that although the veteran has great 
difficulty in holding jobs, he has been employed on an almost 
continuous basis since at least June 1996, and works 40 hours 
a week.  While the testimony at the hearing has been 
considered, none of the veteran's medical examiners have 
described him as unemployable.  In addition, the veteran has 
maintained a relationship with his girlfriend for several 
years.  He does not exhibit more than severe social and 
industrial inadaptability.  He does not have gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), and disorientation to time or 
place.  Therefore, the Board finds that the veteran's current 
symptomatology, including his past suicidal ideation, near 
continuous panic or depression, irritability, difficulty in 
adapting to stressful situations, and his near inability to 
establish and maintain effective relationships, more nearly 
resembles that contemplated by a 70 percent evaluation under 
the current regulations.  38 C.F.R. § 4.130, Code 9400.  
Furthermore, this evidence does not demonstrate that the 
veteran is unable to obtain or retain employment, or that he 
is virtually isolated in the community so that he can be said 
to have total social inadaptability under the regulations in 
effect prior to November 1996.  Therefore, the veteran's 
symptomatology does not more nearly resemble the next highest 
evaluation under either the old or new criteria, and a higher 
evaluation is not merited.  


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

